11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

TNC Energy, LLC,                              * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 10328-D.

Vs. No. 11-15-00248-CV                        * November 17, 2022

Crescent Supply Company,                      * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against the party
incurring same.